1 Reported in 191 P.2d 241.
MALLERY, C.J., SCHWELLENBACH, and SIMPSON, JJ., dissent.
This is an original application for a writ of mandamus to compel the state treasurer to pay a warrant drawn by the state auditor on the state treasurer in payment *Page 196 
of compensation of relator for services rendered to the joint legislative fact-finding committee on un-American activities (Laws of 1947, p. 1378), created by house concurrent resolution No. 10 of the 1947 legislature. Respondent treasurer demurs to and moves denial of the application upon the grounds (1) that the 1947 legislature was without authority to establish by concurrent resolution any committee to function after adjournment sine die
of that legislature; (2) that no valid appropriation exists from which to pay relator's warrant. Washington Pension Union, a domestic corporation, has been permitted to intervene and resist application of relator for a writ of mandate.
The joint legislative fact-finding committee on un-American activities was created by the 1947 session of the legislature, by the concurrent action of both Houses. The resolution originated in and was passed by the House, March 3, 1947, and was signed by the speaker of the House. The resolution passed the Senate, March 8, 1947, and was signed by the president of the Senate. Concurrent resolution No. 10 (Laws of 1947, p. 1378) reads as follows:
"Be It Resolved, By the House of Representatives, the Senate concurring, of the State of Washington in legislative session assembled:
"WHEREAS, These are times of public danger; subversive persons and groups are endangering our domestic unity, so as to leave us unprepared to meet aggression, and under cover of the protection afforded by the bill of rights these persons and groups seek to destroy our liberties and our freedom by force, threats and sabotage, and to subject us to the domination of foreign powers; and
"WHEREAS, Recent announcements by responsible officers of the federal government indicate the seriousness of the problem. J. Edgar Hoover, Director of the Federal Bureau of Investigation recently said: `During the past five years American Communists have made their deepest inroads upon our national life. Their propaganda, skillfully designed and adroitly executed has been projected into practically every phase of our national life. The Communist influence has projected itself into some newspapers, books, radio and the screen, some churches, schools, colleges and even fraternal orders have been penetrated, not with the approval of the rank and file, but in spite of them'; and *Page 197 
"WHEREAS, State legislation to meet the problem and to assist law enforcement officers can best be based on a thorough and impartial investigation by a competent and active legislative committee;
"Now, Therefore, Be It Resolved, That there is hereby created a Joint Legislative Fact-finding Committee on Un-American Activities in the State of Washington which shall investigate, ascertain, collate and appraise all facts concerning individuals, groups or organizations whose activities are such as to indicate a purpose to foment internal strife, discord and dissension; infiltrate and undermine the stability of our American institutions; confuse and mislead the people, and impede the normal progress of our state and nation either in a war time or a peace time economy; and
"Be It Further Resolved, That in addition to other duties imposed upon the committee, the committee shall investigate the activities of groups and organizations whose membership includes persons who are communists, or any other organization known or suspected to be dominated or controlled by a foreign power, which activities affect the conduct of this state, the functioning of any state agency, unemployment relief and other forms of public assistance, educational institutions of this state supported in whole or in part by state funds, or any political program; and
"Be It Further Resolved, That the committee shall consist of four members of the House of Representatives, appointed by the speaker thereof; and three members of the Senate appointed by the president thereof and they shall be subject to confirmation of their respective bodies. The speaker of the House of Representatives shall appoint the chairman of the board; and
"Be It Further Resolved, That the committee hereby created in exercising the powers and performing the functions vested in it by this resolution shall have: (I) All the powers conferred upon legislative committees by chapter 6, Laws of 1895 and chapter 33, Laws of 1897; (II) except when inconsistent with this resolution, all the powers conferred upon committees by the rules of the House of Representatives, the rules of the Senate, and the joint rules of the Senate and House of Representatives as they are enacted and amended from time to time and such rules are hereby incorporated herein and made a part hereof the same as if they were set forth in this resolution in full; (III) all powers necessary or convenient to accomplish the objects and purposes of this resolution, including but not limited to the following duties and powers: *Page 198 
"(1) To employ and fix the compensation of a secretary and such clerical, legal, expert and technical assistants as it may deem necessary, and to lease, rent or buy such supplies and facilities as may be required;
"(2) The chairman shall have authority to create subcommittees from its membership, assigning to the subcommittee any study, inquiry, investigation or hearing which the committee itself has authority to undertake or hold, and the subcommittee for the purpose of this assignment shall have and exercise all of the powers conferred upon the committee limited by the express terms of the resolution or resolutions of the latter defining the powers and duties of the subcommittee, which powers may be withdrawn or terminated at any time by the committee;
"(3) To adopt and from time to time amend such rules governing its procedure (including the fixing of its own quorum and the number of votes necessary to take action on any matter) as may to it appear appropriate;
"(4) To contract with such other agencies, public or private, as it deems necessary for the rendition and affording of such services, facilities, studies and reports to the committee as will best assist it to carry out the purposes for which it is created;
"(5) To hold public hearings at any place in the State of Washington at which hearings the people are to have an opportunity to present their views to the committee;
"(6) To make a complete study, survey and investigation of every phase of the subject of this resolution, including but not limited to the operation, effect, administration, enforcement, and needed revision of any and all laws in anywise bearing upon or relating to the subject of this resolution;
"(7) To meet at any and all places in this state, in public or executive session;
"(8) To act during this session of the legislature, including any recess hereof, and after final adjournment hereof until commencement of the thirty-first legislature;
"(9) To file a report with the thirty-first legislature;
"(10) To summon and subpoena witnesses, require the production of papers, books, accounts, reports, documents, and records of every kind and description; to issue subpoenas and to take all necessary means to compel the attendance of witnesses and procure testimony; to pay fees and traveling expenses of witnesses to insure their attendance, if necessary; to procure from any court having jurisdiction, upon complaint showing probable cause to believe that pertinent evidence is being concealed or withheld from *Page 199 
the committee, a search warrant and cause a search to be made therefor;
"(11) To cooperate with and secure the cooperation of county, city, city and county and other local enforcement agencies in investigating any matter within the scope of this resolution, and to direct the sheriff of any county to serve subpoenas, orders and other process issued by the committee; and
"(12) To do any and all other things necessary or convenient to enable it fully and adequately to exercise its powers, perform its duties, and accomplish the objects and purposes of this resolution; and in case of disobedience on the part of any witness to comply with any subpoena issued by the committee or on the refusal of any person to testify regarding any matter on which he may be lawfully interrogated, the superior court of any county, or the judge thereof, on application of the committee, shall compel compliance by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein; and
"Be It Further Resolved, That the committee, each of its members, and any representative of the committee thereunto authorized by the committee or by its chairman, is authorized and empowered to administer oaths; and
"Be It Further Resolved, That every department, commission, board, agency, officer and employee of the state government, including the attorney general, and their subordinates, and of any political subdivision, county, city, or public district of or in this state shall furnish the committee and any subcommittee, upon request, any and all such assistance, and information, records and documents as the committee or subcommittee deems proper for the accomplishment of the purposes for which the committee is created; and
"Be It Further Resolved, That the Washington state patrol and all officers and members thereof shall furnish such assistance to the committee as the chairman may direct; and
"Be It Further Resolved, That the members appointed to the joint Legislative Fact-finding Committee on Un-American Activities shall be reimbursed for their expenses incurred while attending sessions of the committee or subcommittee to the extent of fifteen dollars ($15) per day plus five cents (5¢) per mile in going to and coming from meetings or hearings of the committee or subcommittee, the same to be paid upon their individual vouchers, approved by the chairman of the committee, from any moneys appropriated for the expense of the thirtieth legislature, or from such *Page 200 
other funds as may be made available therefore; and that the salaries and expenses of any expert, clerical, and other assistants employed by the committee shall be paid upon vouchers approved by the chairman of the committee from such funds."
Respondent contends that, in view of the following restrictive provisions of the state constitution, the legislature may not, by concurrent resolution, create a valid interim committee to function after adjournment sine die of the legislative body which created it:
Art. II, § 1. "The legislative powers shall be vested in a senate and house of representatives, which shall be called the legislature of the state of Washington."
Art. II, § 5. "The next election of the members of the house of representatives after the adoption of this constitution shall be on the first Tuesday after the first Monday of November, eighteen hundred and ninety, and thereafter members of the house of representatives shall be elected biennially, and their term of office shall be two years; and each election shall be on the first Tuesday after the first Monday in November, unless otherwise changed by law."
Art. II, § 6. "After the first election the senators shall be elected by single districts of convenient and contiguous territory at the same time and in the same manner as members of the house of representatives are required to be elected, and no representative district shall be divided in the formation of a senatorial district. They shall be elected for the term of four years, one half of their number retiring every two years. The senatorial districts shall be numbered consecutively, and the senators chosen at the first election had by virtue of this constitution, in odd-numbered districts, shall go out of office at the end of the first year, and the senators elected in the even-numbered districts shall go out of office at the end of the third year."
Art. II, § 8. "Each house shall be the judge of the election, returns, and qualifications of its own members, and a majority of each house shall constitute a quorum to do business, but a smaller number may adjourn from day to day and may compel the attendance of absent members in such manner and under such penalties as each house may provide."
Art. II, § 12. "The first legislature shall meet on the first Wednesday after the first Monday in November, A.D. 1889. *Page 201 
The second legislature shall meet on the first Wednesday after the first Monday in January, A.D. 1891, and sessions of the legislature shall be held biennially thereafter, unless specially convened by the governor, but the times of meeting of subsequent sessions may be changed by the legislature. After the first legislature the sessions shall not be more than sixty days."
Respondent argues that it is clear, from a reading of the foregoing constitutional provisions, that at the conclusion of the sixty-day session, or less, of the legislature and its adjournment sine die, the legislative functions of that particular body cease, and that the next session of the legislature will be one entirely independent of it; that is, when a legislature adjourns sine die, that legislature ceases to exist, and, as there are no legislative powers attached to the term of the legislators as such, but, rather, the legislative powers are restricted to the legislature, which again is limited to sixty days, such legislature cannot legislate subsequent to its adjournment sine die, nor can it appoint an interim committee to obtain facts to guide legislation when the legislature appointing the committee cannot act on those facts in a legislative manner.
The interim committee created by House concurrent resolution No. 10 of the 1947 legislature is an investigatory committee. In connection with its powers of investigation and carrying out same, the committee is authorized by the concurrent resolution to employ and pay for assistance, to hold public hearings, and to act during the session of the legislature, including any recess thereof, and to act after a final adjournment of the legislature until the commencement of the next legislature. The duty is imposed upon the committee to file a report with the next session of the legislature. Clearly, it is an "interim" committee. The committee is composed of four members of the House and three members of the Senate. Its expenses are to be paid upon vouchers approved by the chairman, from moneys appropriated for the expenses of the legislature which created the committee, or from such other funds as may be made available therefor. The warrant held by the relator was issued by the state auditor and drawn on that fund. *Page 202 
The question whether the legislature may project itsinvestigatory function into the interim and until the next session of the legislature is foreclosed by our opinion in Stateex rel. Hamblen v. Yelle, 29 Wash. 2d 68, 185 P.2d 723, in which we held that by statute a legislative committee may be created and authorized to sit during the interim between sessions for the purpose of making necessary investigations for the ascertainment of such facts as are a necessary predicate for the enactment of laws.
[1] The powers of such committees are not restricted to investigations upon matters pertinent to legislation only. Legislative committees may be created to investigate into any subject legitimately within the scope of the functions, powers, and duties of the legislature, and to secure information necessary to the proper discharge thereof. See 49 Am. Jur. 260.
[2] There is no difference in principle between the legislative council created by the Laws of 1947, chapter 36, and the interim committee created by house concurrent resolution No. 10 of the 1947 session of the legislature. Both are investigating committees, and each is given substantially the same powers of investigation. The difference between them is one of means of creation. The legislative council was created by statute, while the interim committee under consideration in the case at bar was created by concurrent resolution. Neither legislates. Each investigates.
[3] The function of investigation during the interim is an inherent power in the legislature. If there is not present in the constitution a restraint against the exercise of interim investigatory power by the legislature through joint or concurrent action, that power, which is incidental to the function of making laws, may be projected into the interim.
[4] The constitutional provision (Art. II, § 12) that, after the first legislature, the sessions shall not be more than sixty days, is a limitation upon the power of enacting laws and is in no sense a limitation upon the function of investigation. That it is not a limitation upon the function of investigation, we held in State ex rel. Hamblen v. Yelle, supra. In the case cited, we recognized the inherent power of the legislature *Page 203 
to project its investigatory function into the interim, and until the next session of the legislature. An investigating committee in that case was created by statute. Clearly, as observed by counsel for relator, if the legislature "cannot breathe life into itself during the interim by a joint or concurrent resolution, it can not do it by statute."
There is no limitation in the constitution upon the power of the legislature to act by resolution. We so held in State exrel. Mullen v. Howell, 107 Wash. 167, 181 P. 920, where we said:
"It is true that we have no provision in our constitution providing for the passage of resolutions, even in the formal matters in which the legislature has throughout the entire history of our territory and state been wont to act, but it is just as evident that there is no limitation upon the power of the legislature to act by resolution."
[5] A state constitution is not a grant, but a restriction upon the powers of the legislature; and, hence, an express enumeration of legislative powers is not an exclusion of others not named, unless accompanied by negative terms. The powers and privileges which are necessary to the proper exercise, in all respects, of its appropriate functions, are inherent in the legislature and are to be ascertained primarily by a reference to the common parliamentary law.
"A legislative assembly, when established, becomes vested with all the powers and privileges which are necessary and incidental to a free and unobstructed exercise of its appropriate functions. These powers and privileges are derived not from the Constitution; on the contrary, they arise from the very creation of a legislative body, and are founded upon the principle of self-preservation. The Constitution is not a grant, but a restriction upon the power of the Legislature, and hence an express enumeration of legislative powers and pririleges in the Constitution cannot be considered as the exclusion of others not named unless accompanied by negative terms. A legislative assembly has, therefore, all the powers and privileges which are necessary to enable it to exercise in all respects, in a free, intelligent, and impartial manner, its appropriate functions, except so far as it may be restrained by the express provisions of the Constitution, or by some express law made unto itself, regulating and *Page 204 
limiting the same. (Cush. Law and Practice of Legislative Assemblies, p. 221.)
"What powers and privileges, therefore, a legislative assembly takes by force and effect of its creation are to be ascertained by a reference to the common parliamentary law." Ex parteMcCarthy, 29 Cal. 395.
The United States Senate adopted a resolution authorizing and directing a committee of five senators to investigate and report to the Senate concerning certain conduct of the then attorney general of the United States. The committee was authorized by the resolution to send for books and papers, to subpoena witnesses, to administer oaths, and to sit at such times and places as it might deem advisable. The brother of the one under investigation refused to obey a subpoena to appear before the committee. A resolution was adopted directing a warrant for his arrest, to be executed by the sergeant at arms of the Senate. In habeascorpus proceedings in the United States district court, the recalcitrant witness was discharged from the custody of the deputy sergeant at arms of the Senate, who appealed to the United States supreme court from that order. McGrain v. Daugherty,273 U.S. 135, 71 L. Ed. 580, 47 S. Ct. 319, 50 A.L.R. 1.
The first of the principal questions in that case was whether the Senate or the House of Representatives, each being on the same plane in that regard, had power through its own process to compel a private individual to appear before it or one of its committees and give testimony to enable it efficiently to exercise a function belonging to it under the constitution. The court stated that no specific authority was granted to Congress by the constitution, and said:
"So the question arises whether this power is so far incidental to the legislative function as to be implied.
"In actual legislative practice power to secure needed information by such means has long been treated as an attribute of the power to legislate. It was so regarded in the British Parliament and in the Colonial legislatures before the American Revolution; and a like view has prevailed and been carried into effect in both houses of Congress and in most of the state legislatures. . . . *Page 205 
"We are of the opinion that the power of inquiry — with process to enforce it — is an essential and appropriate auxiliary to the legislative function. It was so regarded and employed in American legislatures before the Constitution was framed and ratified. Both houses of Congress took this view of it early in their history — the House of Representatives with the approving votes of Mr. Madison and other members whose service in the convention which framed the Constitution gives special significance to their action — and both houses have employed the power accordingly up to the present time. The acts of 1798 and 1857, judged by their comprehensive terms, were intended to recognize the existence of this power in both houses and to enable them to employ it `more effectually' than before. So, when their practice in the matter is appraised according to the circumstances in which it was begun and to those in which it has been continued, it falls nothing short of a practical construction, long continued, of the constitutional provisions respecting their powers, and therefore should be taken as fixing the meaning of those provisions, if otherwise doubtful.
"We are further of opinion that the provisions are not of doubtful meaning, but, as was held by this Court in the cases we have reviewed, are intended to be effectively exercised, and therefore to carry with them such auxiliary powers as are necessary and appropriate to that end. While the power to exact information in aid of the legislative function was not involved in those cases, the rule of interpretation applied there is applicable here. A legislative body cannot legislate wisely or effectively in the absence of information respecting the conditions which the legislation is intended to affect or change; and where the legislative body does not itself possess the requisite information — which not infrequently is true — recourse must be had to others who do possess it. Experience has taught that mere requests for such information often are unavailing, and also that information which is volunteered is not always accurate or complete; so some means of compulsion are essential to obtain what is needed. All this was true before and when the Constitution was framed and adopted. In that period the power of inquiry — with enforcing process — was regarded and employed as a necessary and appropriate attribute of the power to legislate — indeed, was treated as inhering in it. Thus there is ample warrant for thinking, as we do, that the constitutional provisions which commit the legislative function to the two houses are intended to include this attribute to the end that the function may be effectively exercised. *Page 206 
"The contention is earnestly made on behalf of the witness that this power of inquiry, if sustained, may be abusively and oppressively exerted. If this be so, it affords no ground for denying the power. The same contention might be directed against the power to legislate, and of course would be unavailing. We must assume for present purposes, that neither house will be disposed to exert the power beyond its proper bounds, or without due regard to the rights of witnesses. . . .
"The only legitimate object the Senate could have in ordering the investigation was to aid it in legislating; and we think the subject-matter was such that the presumption should be indulged that this was the real object. An express avowal of the object would have been better; but in view of the particular subject-matter was not indispensable. In the Chapman case, where the resolution contained no avowal, this Court pointed out that it plainly related to a subject-matter of which the Senate had jurisdiction, and said `We cannot assume on this record that the action of the Senate was without a legitimate object'; and also that `it was certainly not necessary that the resolutions should declare in advance what the Senate meditated doing when the investigation was concluded.' (166 U.S. 669-670.) In Peoplev. Keeler, 99 N.Y. 463, where the Court of Appeals of New York sustained an investigation ordered by the Senate of that state where the resolution contained no avowal, but disclosed that it definitely related to the administration of a public office the duties of which were subject to legislative regulation, the court said (pp. 485, 487): `Where public institutions under the control of the State are ordered to be investigated it is generally with the view of some legislative action respecting them, and the same may be said in respect of public officers.' And again: `We are bound to presume that the action of the legislative body was with a legitimate object if it is capable of being so construed, and we have no right to assume that the contrary was intended.'"
People ex rel. McDonald v. Keeler, 99 N.Y. 463, 2 N.E. 615, 52 Am. Rep. 49, was cited with approval in McGrain v. Daugherty,supra, where the validity of the statute of New York recognizing and giving effect to the power of the legislature to investigate during the interim was drawn in question. The court said:
"`It is difficult to conceive any constitutional objection which can be raised to the provision authorizing legislative *Page 207 
committees to take testimony and to summon witnesses. In many cases it may be indispensable to intelligent and effectual legislation to ascertain the facts which are claimed to give rise to the necessity for such legislation, and the remedy required, and, irrespective of the question whether in the absence of a statute to that effect either house would have the power to imprison a recusant witness, I cannot yield to the claim that a statute authorizing it to enforce its process in that manner is in excess of the legislative power.'"
In People ex rel. Hastings v. Hofstadter, 258 N.Y. 425,180 N.E. 106, 79 A.L.R. 1208, the court said, respecting the power of a New York legislative interim committee to cause the arrest of a witness through the aid of the court,
"It is not in aid of a proceeding in a court of justice. It is in aid of a legislative function, the ascertainment of facts whereon to build the statutes of the future (People ex rel.Karlin v. Culkin, 248 N.Y. 465, 478). The judge issuing the warrant is merely the implement of the Legislature, appointed by statute to act in its behalf. . . .
"The subpoena is assailed upon the ground that the life of the committee ended upon the final adjournment of the Legislature on April 10, 1931, or, at the latest, on December 31, 1931, with the end of the term of office for which one of the two houses had been chosen.
"We have little difficulty in overruling this contention in so far as it has relation to the life of the committee during the months of adjournment and until the end of the year. The great weight of judicial authority sustains the power of the Legislature to invest its committees with power to function though the session is over."
The constitution of the state of New York provides that the political year and legislative term shall begin on the first day of January and that the legislature shall every year assemble on the first Wednesday after the first Monday in January. Art. XIII, § 9, New York state constitution. In New York there is no express constitutional limitation on the duration of legislative sessions, which are held annually. All members of the legislature are elected for two years which, of course, includes service in two legislative sessions. *Page 208 
In this state the legislative sessions are limited by the constitution to a period of sixty days, and the members of the House are elected for only one regular session. Members of the state Senate are elected for a term of four years and one half of their number retire every two years. The constitution (Art. II, § 1) of this state vests the legislative powers of the state in a Senate and House of Representatives, which is designated the legislature of the state. Art. III, § 1, of the New York state constitution, which reads as follows, is not dissimilar from Art. II, § 1, of our state constitution:
"The legislative powers of this state shall be vested in a senate and assembly."
In People v. Backer, 185 N.Y. Supp. 459, the court of general sessions of New York county — an inferior court of the state of New York — held that, the legislative power of the state being vested in the Senate and the assembly by the New York constitution, the legislature may create committees or commissions by concurrent resolution, as well as by statute, with power to function after adjournment of the legislature, and the legislature may confer on the committees or commissions thus created such power as the legislature is not prohibited by express provision of the constitution from conferring. The court said:
"The power of the Legislature to appoint the committee and to authorize it to conduct the investigation is not disputed. But the defendant claims that the only way in which a legislative committee may be empowered to sit and function after adjournment of the Legislature is by bill, or, in other words, by a statute enacted by the Legislature and approved by the Governor, or passed over his veto. The defendant has cited cases in other states in which it was held that the power of a legislative committee to sit and function after the Legislature has adjourned must be conferred by statute, and that a concurrent resolution will not suffice to enable it to function after the Legislature has adjourned. Cases in other jurisdictions take a contrary view. As we are not without authority in this state, I do not consider it necessary to discuss such cases in detail.
"It is provided by article 3, § 14, of the Constitution of New York that `no law shall be enacted except by bill.' The `law' there referred to means statute law — the enacted law *Page 209 
governing the relations between the state and its inhabitants and the relations of its inhabitants one with another. `A concurrent resolution of the two houses is not a statute.' People ex rel.Argus Co. v. Palmer, 12 Misc. Rep. 392, 394, 33 N.Y. Supp. 1088, affirmed, on opinion of Special Term. 146 N.Y. 406, 42 N.E. 543, not `a law.' But it is law in the sense that it is an authorized act of the legislative body. It is effective for the purpose for which it was adopted, and what is done pursuant thereto is lawfully done. The adoption of a concurrent resolution, while not in a technical sense the enactment of a bill or the passage of a law, is nevertheless a lawful act of the Legislature, an act which it has power to perform. And such a resolution, providing for the appointment of a joint committee and conferring certain powers on such committee, is, so to speak, the law by which such committee is created, and under and by virtue of which it acts. It is, in other words, the charter which contains the grant of power.
"There is no specific authority in the Constitution of this state for the adoption or passage of concurrent resolutions. But there is nothing in the Constitution which prohibits their passage, and unless expressly prohibited by the Constitution, the legislative power is unrestricted and unlimited. People v.Learned, 5 Hun, 626. The legislative power of the state is vested in the Senate and Assembly. N.Y. Const. art. 3, § 1. Those bodies may create committees or even commissions by concurrent resolution as well as by act (People v. Learned, supra), and they may confer upon such committees or commissions such power as they are not prohibited by express provision of the Constitution from conferring. I find nothing in the Constitution which prohibits the Legislature either from appointing committees by concurrent resolution or from authorizing committees by such a resolution to sit and function during recess of the Legislature or between sessions thereof. The purpose for which legislative committees are generally appointed is to conduct investigations into matters of public concern with a view to proposing remedial legislation. Such investigations are more or less protracted, and consequently it is usually provided by the resolution that the committee may sit and act during recess or after adjournment of the Legislature. Such is the case here.
"From time immemorial the practice of conferring power on legislative committees by concurrent resolution to sit and function between sessions of the Legislature has been exercised in this state. As early as 1846 the learned John Van *Page 210 
Buren, then Attorney General of the state, rendered an opinion in which he held that a resolution empowering a legislative committee to sit, if necessary, during the recess of the Legislature, and to report to the next Legislature, was valid. Since then innumerable legislative committees have been appointed in this state by concurrent resolutions, and empowered by the resolutions to sit during recess or after adjournment of the Legislature, and, so far as I can ascertain, no one has ever thought of disputing the authority or legality of the conferring of such a power by resolution of the two houses. This fact alone would seem entitled to controlling weight on the question of constitutionality. People ex rel. Williams v. Dayton, 55 N.Y. 367. Furthermore, a general statute of this state (Code Civ. Proc. § 854) expressly recognizes the power of `a committee of either house of the Legislature, or a joint committee thereof, duly empowered by resolution or act to sit and take testimony during the session of the Legislature or after the adjournment thereof.' See Matter of Barnes, 204 N.Y. 108, 121, 97 N.E. 508, opinion of Werner, J.
"There being no constitutional inhibition upon the power of the Senate and Assembly to confer power upon the committee to sit during the recess or after the adjournment of the Legislature, the contention of the defendant that such a power could not be granted by concurrent resolution is, I think, without merit."
By joint resolution, March 23, 1931, the legislature of New York appointed a committee to investigate the administration of the departments of the government of the city of New York. The resolution provided that the committee might act
". . . during the session of the legislature and during the recess or after adjournment thereof, with the same power or authority it would have were the legislature in session."
The committee functioned throughout the interim and carried over into a new term of the legislature. A subpoena issued by the committee was served upon State Senator Hastings, requiring him to attend as a witness, which he declined to do on the ground that the service of the subpoena was a breach of his privilege as a member of the Senate which was then in session, and that the jurisdiction *Page 211 
of the committee had expired by lapse of time. The court of appeals of New York, in People ex rel. Hastings v. Hofstadter,258 N.Y. 425, 180 N.E. 106, 79 A.L.R. 1208, held that the life of the interim committee is, for all purposes, continued into the new term, because a statute appropriating money for its expense appropriated a sum sufficient to show that it was intended that the committee's activities should go beyond the term. In other words, that amounted to a statutory confirmation, or ratification, of the power to sit beyond the term. The court stated it had little difficulty in overruling the contention of Hastings, so far as it had relation to the life of the committee during the months of adjournment and until the end of the year. The court said that:
"The great weight of judicial authority sustains the power of the Legislature to invest its committees with power to function though the session is over (People v. Learned, 5 Hun, 626;Matter of Davis, 58 Kan. 368, 370; Matter of Caldwell, 61 W. Va. 49;  Commonwealth v. Costello, 21 Penn. Dist. Rep. 232;Commercial  Farmers Bank v. Worth, 117 N.C. 146). A distinction has been drawn between a resolution by a single house (Matter of Caldwell, supra) and the joint action of the two houses, but the distinction is unimportant here where the resolution was concurrent. To the weight of judicial authority is to be added that of a practical interpretation ancient and unbroken. Many instances, brought together by the industry of counsel for the committee, are stated in the brief. A closer question arises when we ask ourselves whether a mere resolution may invest a committee with power when the year is at an end for which the Assembly was elected. Undoubtedly the members of the committee will be permitted to report, for to say that they may do this is to say little more than that the Legislature is at liberty to hear them if it will. This does not mean of necessity that a committee appointed in one year may exercise in a later year all the powers that belonged to it at the time of its creation, the power to disburse the appropriated moneys, the power to subpoena, and the power to punish for contempt. For many purposes, a newly-elected house is deemed a newly created body, its life not continuous with that of the house that went before it (Opinion of the Justices to the Senate, 239 Mass. 603; cf.Matter of Hague, [N.J.] 147 Atl. Rep. 220). This is probably the *Page 212 
reason why the rules of each house are adopted anew when a new house is elected, though the long continued practice is to renew them without change (Cushing, supra, § 613; Jefferson's Manual [ed. Deschler], § XI, p. 117). Accordingly, treatises of weight give support to the view that the authority of a legislative body may not be continued by resolution beyond the expiration of the term for which the body was elected, and that if life is to be prolonged thereafter, the result must be attained by the adoption of a statute (Hinds, Precedents of the House of Representatives, vol. IV, § 4545; Jefferson's Manual, § LI, p. 249; Cushing,supra, § 497).
"We leave the question open, for the record now before us does not require us to answer it. Statutory confirmation after a resolution has been adopted is as effective as statutory authority in advance of its adoption (People v. Learned, 5 Hun, 626). Such confirmation is clearly visible when the course of legislation with reference to this committee is followed through the year. By chapter 637 of the Laws of 1931, which became a law April 22, 1931, there was appropriated in aid of this inquiry the sum of $250,000 to be added to a like sum included in the budget. The language of the act is that `the sum hereby appropriated shall be available for the use of the joint legislative committee appointed pursuant to joint resolution of the legislature, to investigate the affairs of the city of New York, and shall be payable only on audit of the comptroller, after approval by the speaker of the assembly and the president pro tempore of the senate and also by the chairman of the committee.' The Legislature that passed this act must have known that the committee was to continue till February of the next year when its report would be presented. The conclusion is almost unthinkable that the appropriation was not to be available for the printing of the report and for other necessary disbursements during the weeks immediately preceding the date of presentation. If the committee could exercise its functions by drafts on the public purse, it could exercise them also by continuing to inquire. Even more significant are the provisions of a later act (Laws of 1931, ch. 773) adopted on August 28, 1931, the work of a special session called by the Governor for the declared purpose of supplying this committee with powers denied to it before (Matterof Doyle, 257 N.Y. 244). The statute begins with a declaration that `when used in this chapter "committee" shall be deemed to refer to and mean the joint legislative committee of the senate and the assembly, appointed pursuant to the *Page 213 
joint resolution adopted by the senate and the assembly on March 23, 1931, to investigate, inquire into and examine the administration and conduct of the various departments of the government of the city of New York, and of the counties, the state and local courts, and other agencies geographically included within said city.' There is then a grant of authority to give immunity to witnesses who may be compelled to give testimony that would otherwise tend to expose them to punishment for crime. Here is an unmistakable recognition of the organization of the committee as established by the concurrent resolution and an unmistakable confirmation of its continuing validity. Mere incidents and details, not essential to the life of the investigating body, capacities and functions capable of being divested without destroying its existence, will not be held to have been confirmed by the appropriation of a sum of money, nor even, it may be, by the later grant of added powers. On the other hand, those terms of the resolution that define the essential organization of the investigating body, its birth and life and death, must be deemed to have been ratified by acts of recognition so explicit and persuasive.
"Holding, as we do, that the intention of the lawmakers was to confirm the existence of the committee as the concurring resolution had attempted to create it, there is left the question whether any rule of law exists whereby effect must be refused to the intention so declared. No such obstacle is disclosed to us by our examination of the precedents, nor does any become apparent from the principles that fix the limits of legislative power. No one would doubt the validity of a statute to the effect that whenever a legislative committee has been appointed in one year, its members, if re-elected, shall continue to constitute the committee during the next year, unless and until their membership is otherwise revoked. What the Legislature may say in a statute applicable to legislative committees generally, it may say with the same validity in defining the life and the functions of a particular committee. Far from departing thereby from the principles and precedents of parliamentary procedure, it is following the very method to which consecrating usage has affixed the stamp of regularity."
[6] The legislative powers are vested in a Senate and House of Representatives and not in either separately; that is, the legislative power is vested in the legislature, which consists of a Senate and House of Representatives. Neither *Page 214 
the Senate nor the House of Representatives may, by independent action, create an investigating committee with power to sit after adjournment of the legislature.
The distinction between the attempt to create an interim committee by one House of the legislature, rather than by joint or concurrent action of the legislature, is presented in Exparte Caldwell, 61 W. Va. 49, 55 S.E. 910, 10 L.R.A. (N.S.) 172. In that case, the supreme court of appeals of West Virginia held that a single House of the legislature was without power to create an interim committee to sit after adjournment of the legislature, but recognized the power of the legislature, by joint or concurrent action, to do so. The court said:
"The sole cause of Caldwell's arrest was his failure to appear before the committee as a witness. This presents a crucial question. Has the House of Delegates power, by its separate resolution, to raise a committee for such investigation to sit after the adjournment of the regular session of the Legislature? Section 1 of Art. 6 of the Constitution, says that, `The Legislative power shall be vested in a Senate and House of Delegates.' Both branches constitute that body called The Legislature. The Legislature is directed by the Constitution to meet on a fixed day every two years, and the whole frame, spirit and provisions of the Constitution contemplate that acts of legislation shall be done by the two houses sitting at the same time. The two houses sit at the same time, neither having the power to adjourn over three days without the other. They meet in a session limited to 45 days, and when that limit comes it operates the dissolution of both houses, neither branch having any power to go on separately thereafter, nor has either body power to meet again alone. The Constitution contemplates that the power of the Legislature shall be exercised by the concurrence of the two houses. To make Legislative action operative in the future, whether by act or resolution, there must be the consent of the two houses. If the enactment is of such a character as to require an act, as distinguished from a resolution, then an act passed by both houses must be made; if the enactment or order is of such nature as it may be effected by resolution, it must be made by the joint action of both branches to operate after adjournment. When the powers of one branch are ended the powers of the other branch are ended. If we give effect after adjournment to *Page 215 
the mere resolution of one branch, it is in effect the continued power of that single branch. If the powers of that branch are at an end, the powers of a committee appointed by it are also at an end. The limb cannot exist after the body has perished. The agent or deputy cannot act after his principal is extinct. If the branch cannot act, how can a committee act deriving its life from the branch? There can be no question but that during the session one branch can appoint a committee alone to act during the session, because each body has power of action during the session to entertain bills, and may use a committee to investigate and report upon any matter which may come before it. Each branch can agree to or disagree in the action of the other branch. During the session it may have a committee to investigate and report to it. This is necessary to enable it to perform its part in the legislative function committed to both houses. The Congress of the United States is composed of a Senate and House of Representatives, and in those two branches the Federal Constitution vests all legislative powers granted by it, as our Constitution vests in the Legislature the legislative power of the State. There is no doubt of the power of either branch of Congress or Legislature to appoint a committee of investigation, without the concurrence of the other branch, to act during the session. In re Chapman, 166 U.S. 661; Anderson v. Dunn, 6 Wheat. 204; Ex parte Dalton, 44 Ohio St. 142. And there is no doubt that both branches of the Legislature can pass a joint resolution operative in future, after adjournment, to glean information for legislation, if a resolution is proper, just as they can pass an act. The passage of such a resolution, in a proper case, is no less a performance of a legislative function than the passage of an act, and it requires the dual consent. An act of one body, operative during recess, as for a statute, would be null, and so would a resolution. It cannot be doubted that by joint resolution a committee may be authorized to sit after adjournment. It may be asked, how does it come that both branches can pass a resolution to operate and be carried into effect after adjournment, while one branch is denied that power? There are two answers. One is, that both houses can pass an act to operate after adjournment, and both houses can pass a resolution to operate after adjournment, because they have the concurrent action of both branches, whereas the act or resolution of one house has not, and the Constitution plainly contemplates that no act or ordinance having legal force after adjournment shall be passed by one branch. The other *Page 216 
answer is, That the Legislature may meet again after adjournment whereas one house cannot alone meet. When the Legislature once adjourns neither house can meet again alone. We are cited to the case of Commercial Bank v. Worth, 117 N.C. 146, 23 S.E. 160, 30 L.R.A. 261, for the position that either house may appoint a committee to sit after adjournment. It does not so hold. It holds that a committee appointed by both branches cannot sit in vacation, unless authorized to sit after adjournment, but if so authorized, it may do so; but that refers to a resolution adopted by both branches and does not assert the power of one branch to pass a resolution appointing a committee to sit after adjournment, even if the resolution so authorized."
See, also, Sullivan v. Hill, 73 W. Va. 49, 79 S.E. 670, Ann. Cas. 1916B, 1115.
The 1897 session of the legislature of Kansas, by concurrent resolution, provided for an investigating committee, but the resolution did not expressly provide for a continuation of the activities of the committee following adjournment. The supreme court of Kansas, in In re Davis, 58 Kan. 368, 49 P. 160, held that, while the joint resolution did not expressly provide for a continuation of the activities of the committee subsequent to adjournment of the legislature, the legislature had power to authorize the committee to continue into the interim, and, if such an intent could be found, the committee would have authority to proceed. The court said:
"Two principal questions are presented for determination. The first is, whether the committee appointed under Senate concurrent resolution No. 26 has authority to act after the adjournment of the Legislature; the second is, whether it has power to imprison a witness for refusal to testify. The general rule undoubtedly is that the powers of committees of legislative bodies cease on the final adjournment of the body, unless express provision is made for their continuance; but that the houses of the Legislature have power to confer authority on a committee to continue its labors after adjournment, is not questioned. The concurrent resolution under which the committee claims the right to act contains no direction on the subject; and if the question were to be determined solely on the resolution itself, it would follow *Page 217 
that the committee is without power to proceed. But paragraph 95 of the act making appropriations for miscellaneous purposes, reads as follows:
"`There is hereby appropriated, three thousand dollars to pay expenses of committee officers, clerks, stenographers, witnesses and other necessary expenses incurred in an investigation for bribery as recited in Senate resolution No. 26, or so much thereof as may be necessary: Provided, That said sum shall not be available if criminal prosecution shall be instituted in the District Court of Shawnee County on or before May 15, 1897; andprovided further, That said investigation shall terminate when said sum of three thousand dollars shall be expended under penalty of forfeiture to the State treasury of the whole sum herein appropriated, and no part of this sum shall be available until the investigation shall be terminated and the aggregate expense submitted to the Auditor of State under oath of the committee of investigation; no mileage shall be paid in excess of five cents per mile, and the Auditor of State is hereby authorized to draw his warrants upon the Treasurer of State upon properly authenticated and detailed vouchers for the purposes above named in accordance with the conditions hereinbefore stated and when approved by the chairman of said committee.'
"This act was approved March 15, and appears as chapter 11 of the Laws of 1897. The clause quoted lacks much of being clear or explicit, but it seems to contemplate a session of the committee after the fifteenth of May, rather than before, and evidences intent on the part of the two houses that the committee should sit after final adjournment."
In the case at bar, it will be observed that, by § 8 of house concurrent resolution No. 10, the legislature expressly authorized the committee on un-American activities to sit after adjournment.
In Commercial  Farmers' Bank v. Worth, 117 N.C. 146,23 S.E. 160, 30 L.R.A. 261, the supreme court of North Carolina recognized the power of the legislature to authorize a legislative committee to sit after adjournment of the legislature and to allow compensation to the members of the committee. The court said:
"Nor can it be denied that the legislature has power to authorize a committee of its body to sit during vacation and fix its compensation. *Page 218 
"The question before us does not turn upon the power of the legislature, which is undeniable, but upon the construction of their action. The uniform action of Congress and the legislature so far as our researches extend has been to expressly authorize such committee to `sit in vacation.' Inasmuch as the existence of all committees in the absence of legislation necessarily determines upon the adjournment of the body to which they belong, certainly there must be an explicit enactment that the sessions of the committee can be held after such adjournment, or at least a clear unmistakeable implication to that effect from the words used in the act or resolution creating the committee. We do not find such to be the case here. The resolution (Laws 1895, p. 502) simply provides that the Committee `shall find the facts from the evidence, and report said facts and also set out the evidence in full in said report, and make their report to the General Assembly, if it is possible to do so, before its adjournment,' — so far there is nothing to distinguish this committee from any other or to prolong its existence beyond the adjournment of the body to which it belonged. Then follow the only words which can be construed to give such power `And if not, then said report shall be made to the Supreme Court.' This confers no power on the committee to do any act after the General Assembly should adjourn except to make their report if it should not be ready. There is no explicit provision or clear implication that the committee should take any other action. Had the legislature so desired, it would according to precedent have provided that the committee could sit in vacation, as they plainly provided that they could report in vacation, if necessary, which necessity seemed to be considered doubtful.
"When a committee is empowered to sit in vacation, the resolution must provide the compensation and for the expenses of the same, otherwise there is no authority of law for their payment.
". . . The legislature had power to authorize the committee to sit in vacation and to allow compensation to the members of it. They chose not to do so."
In Commonwealth v. Costello, 21 Pa. Dist. Rep. 232, the court held that a committee may, by the joint or concurrent resolution of the two branches of the legislature, be authorized to continue its sessions after adjournment of the legislature, for the reason that the legislature as a whole is, in *Page 219 
general, the depository of all the legislative power originally possessed by the people of the commonwealth, except so far as these have been ceded to the United States by the national constitution, or withheld by express exception in the state constitution. The court said:
"It is settled law that a committee may, by the joint or concurrent resolution of the two branches of the legislature, be authorized and empowered to continue its sessions after the legislature's adjournment: Branham v. Lange, 16 Ind. 497; Inre Falvey, 7 Wis. 630; Commercial  F. Bank v. Worth,117 N.C. 146; In re Davis, 58 Kan. 368. This follows from the fact that the legislature, as a whole, is, in general, the depository of all the legislative power originally possessed by the people of the commonwealth, except so far as these have been ceded to the United States by the national constitution, or withheld by express exception in the state constitution.
"But, while the legislature as a unit is vested with whatever power of legislation has not been expressly denied to it, such is not the case with its constituent houses. Neither branch possesses any powers but those specifically granted to it by the constitution, and those powers implied as necessarily incident to the performance of its indicated functions in the general scheme of government: State v. Guilbert, 75 Ohio, 1.
"Even where, as in Pennsylvania, each house of the general assembly is clothed not only with the power to preserve order at its sessions, to control and discipline its members, and to provide against interference with them and their privileges through bribery, intimidation or violence, but also with `all other powers necessary to the legislature of a free state' (Section 11, art. II, Constitution of Pennsylvania), it has never been supposed that the separate branches of the legislature have severally general legislative authority, or that, except in those particular cases defined by the constitution, their respective powers rise beyond what is requisite to enable each to perform the specific duty allotted to it in the work of legislation."
The foregoing authority points out the distinction between the limited power of one House and the unlimited power of the legislature. The power is recognized in the legislature unless, by some means, it is expressly restrained, but no power is recognized in a single House of the legislature *Page 220 
unless express grant thereof to the legislature can be found. SeeBrown v. Brancato, 321 Pa. 54, 184 A. 89.
In January, 1947, the legislature of Alabama requested an advisory opinion of the supreme court of that state as to the constitutionality of a resolution pending before the committee proposing to create legislative interim committees. The court said, in In re Opinion of the Justices, 248 Ala. 591,29 So. 2d 10:
"In considering the power of the Legislature to appoint interim committees it should be borne in mind that legislative power is not derived either from State or Federal Constitution. These instruments are only limitations upon the power. Apart from limitations imposed by these fundamental charters of government, the power of the Legislature has no bounds and is as plenary as that of the British Parliament. . . .
"As we have observed, the Legislature has plenary power except when limited by the Federal or State Constitution. So far, therefore, as this constitutional amendment seeks to restrict the Legislature in the appointment of interim committees it should be strictly construed. State v. Clements, 220 Ala. 515,126 So. 162. The power to legislate necessarily presupposes necessity for investigation by members of each House. This question was fully discussed in McGrain v. Daugherty, 273 U.S. 135, 47 S. Ct. 319,71 L. Ed. 580, 50 A.L.R. 1, where the court held the practice of appointing legislative committees was a necessary power to the end that the functioning of lawmaking may be effectively exercised. To like effect see 49 Am. Jur. § 40, pp. 257, 258; Inre Southard, 13 Cal. 2d 497, 90 P.2d 308. . . .
"An interim committee does not legislate, it merely makes inquiry and obtains data so that it may properly report to the regular session their findings. This, in our opinion, is not doing business within the meaning of the constitutional provision above noted, but is merely in preparation to that end when the Legislature reconvenes in its regular session."
The question was considered by the supreme court of Tennessee in Gilbreath v. Willett, 148 Tenn. 92, 251 S.W. 910, 28 A.L.R. 1147. The court held that, under the constitutional provision which provides that every joint resolution or order shall be signed by the governor before it shall take effect, a resolution appointing a committee with *Page 221 
power of investigation, which resolution was not signed by the governor, is void and affords no authority to those attempting to act under it. In holding that the committee had no power to function following adjournment of the legislature, the court said:
"We do not think it necessary to decide whether the legislature could, by anything short of an act duly passed, create a committee of this nature with power to function after the adjournment of the legislature sine die.
"What we now decide is that the resolution under consideration, being legislative in its nature, is, by reason of the absence of the governor's signature, unconstitutional, null, and void, and affords no authority to those attempting to act under it."
The foregoing case is distinguishable from the case at bar, in view of the fact that the constitution of this state does not require the signature of the governor to joint or concurrent resolutions making effective the investigatory power of the legislature following adjournment.
The legislature of Texas, by concurrent resolution, created a tax-study commission to function during the interim. The supreme court of Texas, in Terrell v. King, 118 Tex. 237,14 S.W.2d 786, affirmed the power of the legislature to function in the interim, as a body of inquiry and investigation. It will be noted that the joint resolution was approved by the governor, hence reflects the will of the state in one of the modes prescribed by the constitution, and is, therefore, as binding as a statute.
In In re Hague, 104 N.J. Eq. 369, 145 A. 618, the court of errors and appeals, which is the highest court of the state of New Jersey, affirmed the power of an interim committee, created by joint resolution, to sit following adjournment of the legislature which created the committee. This is a decision on appeal from an order advised by Vice Chancellor Fallon, whose opinion is reported in In re Hague, 104 N.J. Eq. 31,144 A. 546. The opinion of Vice Chancellor Fallon in the court of chancery, which is not the court of last resort in New Jersey (105 N.J. Eq. 134, 147 A. 220), is contrary to the opinion of New Jersey's court of last resort. Vice Chancellor Fallon was of the view that the joint resolution *Page 222 
creating the interim committee was invalid. His opinion is in conflict with that of the court of appeals of New Jersey in Inre Hague, 104 N.J. Eq. 369, 145 A. 618, that the joint resolution was a valid exercise of legislative power.
In Swing v. Riley, 13 Cal. 2d 513, 90 P.2d 313, the supreme court of California held that the legislature is without power by concurrent resolution, to create a committee with power to sit after adjournment sine die; that if an interim committee, appointed by the legislature, is to function lawfully after adjournment of the legislature, it can be created only by statute. The court expressed the further opinion that, under the California constitution, the legislature has no power by concurrent resolution to create a committee to sit after adjournment of the legislature sine die, and as far as the question of power is concerned, there is no difference in this regard between the single House and a concurrent resolution. The California supreme court conceded that there is a conflict of authority on this subject.
This case cannot be distinguished. However, we are not inclined to follow it. The supreme court of California lost sight of the principle that, if the power to investigate by statutory committee be conceded, then the power to act through joint resolution should operate under the doctrine of reserved power, unless there is some express restriction. See, also, Parker v.Riley, 18 Cal. 2d 83, 113 P.2d 873, 134 A.L.R. 1405, andSpecial Assembly Interim Committee v. Southard, 13 Cal. 2d 497,90 P.2d 304.
In Dickinson v. Johnson, 117 Ark. 582, 176 S.W. 116, L.R.A. 1915E, 496, the supreme court of Arkansas held that interim committees, with authority to function after adjournment sinedie, could be created only by formal legislative enactment and not by joint resolution. That court fails to recognize the doctrine that the sovereign, or reserved, power is in the legislature. For the reason that it finds no authority in the constitution of Arkansas, the court denies the power. We cannot agree with that philosophy. The court said:
"Under our Constitution, the Legislature has no power, byconcurrent resolution, to appoint committees or to continue *Page 223 
committees already appointed for the purpose of making investigations after the Legislature has adjourned. The principle controlling this question was announced by this court in Tiptonv. Parker, 71 Ark. 193-196. There the question was as to whether the Senate had authority to direct a committee to make certain investigations after the adjournment of the Legislature and report its findings to the Governor. In that case we said: `The committee, being the mere agency of the body which appointed it, dies when the body itself dies, unless it is continued by law; and it is not within the power of either house of the General Assembly to separately enact a law, or pass a resolution having the force and effect of a law. To do this requires a majority of each house voting in its favor. Const. 1874, art. 5, sec. 23.
"`The only legitimate office, power or duty of a committee of the Senate, in the absence of a law, prescribing other functions and duties, is to furnish the Senate which appointed it with information, and to aid it in the discharge of its duties.'
"It was there distinctly ruled that the committee dies when the body creating it dies, unless the committee is continued by law. The court, by the language used in that case, did not mean to hold or indicate, even by indirection, that a committee of the Legislature could be continued by a concurrent resolution beyond the adjournment (sine die) of the Legislature. While the writer is the only member of the present court who participated in that decision, yet the majority of us concur in the view therein expressed, that to continue or appoint a committee whose work of investigation is to go on beyond the session of the body which created it, requires the enactment of a law by bill, passed in the manner prescribed by the Constitution.
"The principle announced in Tipton v. Parker, supra, and here reiterated, is not only sound, but it is supported by the weight of authority in this country having Constitutions similar to our own."
Dickinson v. Johnson, supra, lends no support to the contention of respondent. It relies for sustaining authority onTipton v. Parker, 71 Ark. 193, 74 S.W. 298, which held that neither house of the general assembly, by separate resolution, has the power to create interim committees to sit after the final adjournment of the legislature. The difference between a resolution of a single House and a joint, or concurrent, resolution is vital. *Page 224 
In Fergus v. Russel, 270 Ill. 304, 110 N.E. 130, Ann. Cas. 1916B, 1120, the supreme court of Illinois held that a committee appointed by joint resolution of the general assembly for performing duties after the sine die adjournment of the legislature, is without authority to act. The only supporting authority cited is Tipton v. Parker, 71 Ark. 193, 74 S.W. 298, which held that a single House of the legislature is without power to create interim committees.
There is a fundamental difference between a bill or act and a resolution. The first may eventually become a law. For that reason, its introduction and passage are circumscribed by definite and positive constitutional regulations. Its title must conform to a certain style (Art. II, § 18, state const.). It may not embrace more than one subject, and that subject must be expressed in the title (Art. II, § 19). It may originate in either house (Art. II, § 20), but it must be passed by a majority of the members elected to each house by a "Yea" and "Nay" vote (Art. II, § 22). It may be amended in either house (Art. II, § 20), but no amendment may change its scope or object (Art. II, § 38). It must be signed by the presiding officer of each house (Art. II, § 32). When the bill has passed the legislature, it becomes an act. It is not a condition precedent to it becoming a law that it be signed by the governor, but it must be presented to the governor (Art. III, § 12). Whether the governor approves it, may become immaterial. The legislature may pass it over his veto by a two-thirds majority of those present in each House.
[7] Exacting restrictions are placed by the constitution upon the power of the legislature to enact laws, but no restrictions are placed by the constitution upon the power of the legislature to investigate and inquire; that is, the power inheres in the legislature to establish its own methods for conducting inquiries.
In 1919, the Washington state legislature, by joint resolution, ratified the proposed prohibition amendment to the Federal constitution. The secretary of state refused to receive a petition to refer the ratification resolution to the people on the ground that the amendment, having been *Page 225 
adopted by a joint resolution and not by an act, bill, or law, was not within the terms of the seventh amendment and, therefore, was not subject to referendum. We said, in State ex rel. Mullenv. Howell, 107 Wash. 167, 181 P. 920:
"The contention that a resolution, although it may have the force and consequence of a formal legislative enactment and affect the people in their civil and political rights, cannot be referred arises from a misconception of the term. This case sounds in fundamentals, not in definitions. It is not the resolution, but the act of the legislature in adopting it that is to be referred. A resolution, like all acts of the legislature, is to be measured by the end accomplished. It is true that we have no provision in our constitution providing for the passage of resolutions, even in the formal matters in which the legislature has throughout the entire history of our territory and state been wont to act, but it is just as evident that there is no limitation upon the power of the legislature to act by resolution."
In the case at bar, the legislature acted by adopting a concurrent resolution and setting up a committee. There is no constitutional restriction upon that method of action when touching the inherent investigating power of the legislature.
1 Cooley's Constitutional Limitations (8th ed.) (Carrington) 345:
"The rule of law upon this subject appears to be, that, except where the Constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operate according to natural justice or not in any particular case. The courts are not the guardians of the rights of the people of the State, except as those rights are secured by some constitutional provision which comes within the judicial cognizance. The protection against unwise or oppressive legislation, within constitutional bounds, is by an appeal to the justice and patriotism of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil; but courts cannot assume their rights. The judiciary can only arrest the execution of a statute when it conflicts with the Constitution. It cannot run a race of opinions upon points of right, reason, and expediency with the law-making power; [nor can it consider the motive which inspired the passage of a statute in determining the question of its validity.] Any legislative act which does not encroach upon the powers apportioned *Page 226 
to the other departments of the government, being prima facie
valid, must be enforced, unless restrictions upon the legislative authority can be pointed out in the Constitution, and the case shown to come within them."
The concurrent resolution of the 1947 legislature which created the interim committee on un-American activities was an authorized act of the legislative body, and it is effective for the purposes for which it was adopted.
[8] By that resolution, the legislature provided, as it had the inherent power to provide, for payment of expenses of the members of the committee from moneys appropriated by Laws of 1947, chapter 1, for the expenses of the legislature.
No other questions of substantial merit are presented.
Let the writ issue.
BEALS, STEINERT, JEFFERS, and HILL, JJ., concur.